DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “configuring a communication path between the client computer and the field device via the field access unit with application of the at least one piece of information”. The claim previous recites “the first fame application” where application is a type of software component. The use of “application” in line 12 is confusing with respect to “the first frame application”. The examiner suggests that applicant use other words to describe function of how the “at least one piece of information” is consumed.
Dependent claims 16-28 incorporate the features of rejected claim 15, above. Therefore dependent claims 16-28 are rejected on the same rationale.
Claim 16 recites the limitation "the frame application" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "field device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "client computer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "a web application" in line 2. (second occurrence)  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the computer unit" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 incorporates the same limitations as rejected claim 20 above. Claim 21 is rejected on the same rationale.
Claim 28 recites the limitation "the established communication path" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al., WO 20050101149 A1 (hereafter referred to as Vetter) in view of Billock et al., “Web Intents –W3C Editor’s Draft 11 September 2012” (hereafter referred to as Billock).
A.	Regarding claim 15, Vetter teaches a method for operating (paragraph 001: “Description Procedure for remote control of a field device in process automation technology”) a field device used in an automation engineering installation (figure 4)(figure 3: field devices F 1, F2, F3, F4), installed in an automated plant, a field device, which is connected for communication with a field access unit (figure 3: gateway, G1 ) via a first communication network (figure 3: data bus D1) of a fieldbus of automation technology, the method comprising:  (paragraph 032: “The data bus D1 is connected to a fieldbus segment SM1 via a gateway 1, which is also referred to as a linking device or as a segment coupler. The fieldbus segment SM1 consists of a number of field devices F1, F2, F3, F4 which are connected to one another via a fieldbus FB. The field devices F1, F2, F3, F4 can be either sensors or actuators. The fieldbus FB works according to one of the known fieldbus standards Profibus, Foundation Fieldbus or HART. “)
invoking a link (paragraph 0042: “ The Web Service WS has a configurable URL (Uniform Resource Locator) address and a configurable port whose WSDL (Web Service Description Language) interface description is available via URL address. Access to the individual device drivers DTM in the frame application FDT-Frame takes place via the WLAN network. Thus, all field device information such as manufacturer, type, version can be displayed from the handheld terminal HB.”) of the field device (figure 3: F1, F2, F3, F4)  in a client computer (figure 3: control unit WSI, operator control unit BA; paragraph 0039: “The client application CA communicates with the web service WS using the standard SOAP protocol. The service driver DTM-SD is integrated as a standard FDT1.2 DTM in an FDT container of the FDT frame application.”), wherein the link is composed at least of a protocol field and a parameter field (standard SOAP format indicates a http protocol header and an action, see SOAP protocol 1.1. p. 47, “It is also possible to access the DTM service from any SOAP protocol-compatible client. Examples include Java clients or integration into web servers and access via standard web browsers.”), wherein the invoking of the link initiates steps as follows: 
starting a first frame application, including an FDT-frame application, an FDJ1-host, a DD-host, or an EDD-host, associated with the protocol field of the link (figure 3: frame application FDT frame), in particular an FDT frame application, of an FDI host, a DD host or an EDD host (p. 39, “The client application CA communicates with the web service WS using the standard SOAP protocol. The service driver DTM-SD is integrated as a standard FDT1.2 DTM in an FDT container of the FDT frame application.” See p. 41, “[T]he web service WS has a configurable URL (uniform resource locator) address and a configurable port, the WSDL (web service description language) interface description of which is available via URL address.” Also see p. 42, “Access to the individual device drivers DTM in the frame application FDT-Frame takes place via the WLAN network.”); 
transferring the link to the first frame application (p. 42, “The Web Service WS has a configurable URL (Uniform Resource Locator) address and a configurable port whose WSDL (Web Service Description Language) interface description is available via URL address.”) and extracting by the first frame application at least one piece of information contained in the parameter field (p. 45, “The client application CA starts a client-side plug-in on the handheld terminal HB. This DTM-specific plug-in directly accesses its web service provided by the server plug-in, which uses the proprietary interfaces of its device driver DTM.”); 
configuring a communication path (figure 3: Ba, DI, GI, Fn) between the client computer (figure 3: web service WSJ) and the field device (figure 3: Fl, F2, F3, F4) via the field access unit (figure 3: gateway, G1) by using the at least one piece of information (Also p. 44, “When this DTM function is started, the client application CA receives the URL address of this web service, whose services can then be used directly by the client application CA.”); and 
opening a device driver associated with the field device (figure 3: F1, F2, F3, F4) (figure 3: DTM- Fl, DTM-F2), or a device description associated with the field device (figure 3: F1, F2, F3, F4) in the first frame application (figure 3: frame application, FDT frame, p. 42, “Furthermore, device parameters of the individual field devices can be read out or set from the handheld terminal HB. The diagnostic status of the field devices (e.g. B. Fl, F2, F3, F4) can be queried from the handheld terminal HB. Furthermore, uploading and downloading device parameters, querying and starting functions defined in the individual device drivers DTM and navigating across the entire device topology are possible.” Also p. 44, “When this DTM function is started, the client application CA receives the URL address of this web service, whose services can then be used directly by the client application CA.”). Vetter does not specifically teach at least one piece of information contained in the parameter field. However, in the same field of endeavor, Billock teaches wherein the link is composed at least of a protocol field and a parameter field and at least one piece of information contained in the parameter field.  (Billock, Document D2 discloses the integration of external, local "helper" applications in web applications. In this case, a web service uses a "startActivity" (see D2, 3.3) method to start a local application "Intent" (see D2, 5.4). The "Intent" object (see D2: 3.2) is broken down into an "action" string that follows a URL namespace and defines the web application or the local application (in the application this corresponds to the "protocol field") and a "data" type indicating the useful data to be transferred (in the application this corresponds to the "parameter field"). The "Intent" returns data processed in a "callback" method from the web application or the local application (see D2, 3.3.1, callback data)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vetter to substitute parameter field including at least one information from Billock for the parameter from Vetter to enable advantages for the communication between a web service application and an FDT frame application with the device drivers DTM by including a user-initiated action string. The inclusion of “web Intents data” allows the user to select possible services based on parameters selected.
B.	Regarding dependent claim 16, Vetter-Billock teaches the method as claimed in claim 15, further comprising: establishing the configured communication path between the client computer and the field device (p. 42, “The diagnostic status of the field devices (e.g. B. Fl, F2, F3, F4) can be queried from the handheld terminal HB. Furthermore, uploading and downloading device parameters, querying and starting functions defined in the individual device drivers DTM and navigating across the entire device topology are possible.”); and servicing the field device with the frame application via the established communication path, wherein the servicing includes a querying of data produced by the field device (p. 15, retrieving “measurement values”, “The device drivers require a frame application (FDT frame application) as runtime environment. Among other things, they enable access to various data of the field devices (e.g. B. device parameters, measured values, diagnostic information, status information, etc.) as well as calling up special functions that individual device drivers provide.”), a parametering, or re-parametering, of the field device (p. 15, determining “device parameters”), and a querying of diagnostic reports of the field device (p. 15, gathering diagnostic information).
C.	Regarding dependent claim 19, Vetter-Billock teaches the method as claimed in claim 15, wherein the parameter field includes at least one of the following: a network address of the field access unit; a network address of the field device; a network path of the field device; and an identifier of the field device (Vetter, p. 23, “As a result, a field device of the Process automation technology can be operated comfortably. The communication between the handheld device and the computer unit can e.g. B. over a local wireless network WLAN or via a Bluetooth connection using a standard protocol SOAP (Simple Object Access Protocol).” Using Bluetooth communication …).
D.	Regarding dependent claim 20, Vetter-Billock teaches the method as claimed in claim 15, wherein the link is invoked from a Web application located in a remote server, from a Web application executable by means of the Internet in the client computer (Vetter, p. 38, “Furthermore, a web service WS is implemented as a service service interface in the computer unit WS1. The handheld terminal HB on which the Client(?) application runs is connected to the computer unit WS1 via a local radio network WLAN.”), or from an application different from the first frame application and executable in the computer unit (Vetter, p. 39, “The client application CA communicates with the Web Service WS according to the standard protocol SOAP. The DTM-SD service driver is integrated as a standard FDT1.2 DTM in an FDT container of the FDT frame application.”).
E.	Regarding dependent claim 21, Vetter-Billock teaches the method as claimed in claim 20, wherein the link is invoked by a Web browser of the client computer (p. 47, “It is also possible to access the service service  DTM from any SOAP protocol-compatible clients. Examples include Java clients or integration into a web server and access via a standard web browser.”).
F.	Regarding dependent claim 22, Vetter-Billock teaches the method as claimed in claim 15, wherein the link is invoked by opening a file executable in the client computer (Vetter, p. 43, “When this DTM function is started, the client application, CA receives the URL address of this web service, the services of which can then be used directly by the client application CA. The client application CA starts a client-side plug-in on the handheld terminal HB. This DTM-specific plug-in accesses directly its web service provided by the server plug-in, which uses the proprietary interfaces of its device driver DTM.”).
G.	Regarding dependent claim 25, Vetter-Billock teaches the method as claimed in claim 15, further comprising: starting a shell application in the client computer upon the invoking of the link, wherein the shell application initiates and coordinates the steps following the invoking of the link (Vetter, p. 43, “When this DTM function is started, the client application, CA receives the URL address of this web service, the services of which can then be used directly by the client application CA. The client application CA starts a client-side plug-in on the handheld terminal HB. This DTM-specific plug-in accesses directly its web service provided by the server plug-in, which uses the proprietary interfaces of its device driver DTM.”).
H.	Regarding dependent claim 28, Vetter-Billock teaches the method as claimed in claim 15, wherein as subcomponent of the established communication path a second communication network is used for connecting the client computer and the field access unit (p.23, “As a result, a field device of the Process automation technology can be operated comfortably. The communication between the handheld device and the computer unit can e.g. B. over a local wireless network WLAN or via a Bluetooth connection using a standard protocol SOAP (Simple Object Access Protocol).”).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter and Billock as applied to claim 15 above, and further in view of Agarwal et al., US 20190042819 A1 (hereafter referred to as Agarwal).
Regarding dependent claim 23, Vetter-Billock teaches the method as claimed in claim 15, as cited above. Vetter-Billock does not specifically teach further comprising: reading the link using the client computer from a QR-code or from an NEC-tag. However, in the same field of endeavor, Agarwal teaches reading the link using the client computer from a QR-code or from an NEC-tag (p. 38, “That is, a dynamic QR code can be used to access live process value and other device data on a mobile device 62 or 92 as facilitated by such an app, which enables seamless access to device documentation/help data (e.g., URLs, etc.) on the mobile device.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vetter-Billock to substitute a QR code from Agarwal for the link from Vetter-Billock to obtain device driver and process data in a fast and friendly manner.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter and Billock as applied to claim 15 above, and further in view of  Nixon et al., GB 2479036 A1 (hereafter referred to as Nixon).
Regarding dependent claim 24, Vetter-Billock teaches the method as claimed in claim 15, as cited above. Vetter-Billock does not teach further comprising: transferring first the at least one piece of information contained in the parameter field to an intermediate component which converts the at least one piece of information into a data format compatible with the first frame application and transmitting the converted at least one piece of information from the intermediate component to the first frame application. However, in the same field of endeavor, Nixon teaches further comprising: transferring first the at least one piece of information contained in the parameter field to an intermediate component which converts the at least one piece of information into a data format compatible with the first frame application (p. 70, “In an example where the client 106 generates a request to access process data (e.g., objects), the wrapper 110 receives a request message from the client 106. In particular, the web-based interface 122 may receive the request. Upon receiving the request, the web-based interface 122 forwards the request to the adaptor 118.” “The adaptor 118 then accesses the external server 104 to retrieve the process data. The adaptor 118 may use endpoints associated with the process data to access and/or read the process data. The adaptor 118 then forwards the process data received from the external server 104 to the convertor 120, which converts the process data from a format associated with the interoperability data packing format to a web browsing format.”); and transmitting the converted at least one piece of information from the intermediate component to the first frame application (p. 70, “The convertor 120 then forwards the process data to the web-based interface 122. The web-based interface 122 then selects one or more templates to embed, combine, and/or place at least a portion of the converted process data into one or more corresponding template data fields for display via a web browser in a webpage viewable by the client 106.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vetter-Billock to substitute a converter from Nixon for processing from Vetter-Billock to expand applicability by formatting variables for expected input format for a frame application and thereby reduce the possibility of bad results.

Allowable Subject Matter
Claims 17-18 and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claims 17-18, the prior art of record fails to teach or suggest at a first point in time, placing service commands in the opened device driver and storing the service commands, wherein no connection between field device and client computer is present and also at a second point in time, establishing the configured communication path between the client computer and the field device and executing the service commands.
Per dependent claims 26-27, performing a plausibility check by the client computer after the invoking of the link, wherein the steps following the invoking of the link are performed only in the case that the plausibility was affirmative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	Box et al., Simple Object Access Protocol (SOAP) 1.1, teaches a SOAP message is an XML document that consists of a mandatory SOAP envelope, an optional SOAP header, and a mandatory SOAP body. The Body is a container for mandatory information intended for the ultimate recipient of the message (see section 4.3).
B.	Jammes et al., teaches the purpose of WS-Addressing is to move all message addressing information into the SOAP header, thereby decoupling the message content from the transport and enabling more complex message exchange patterns than HTTP's request-response model. WS-Addressing defines a set of standard SOAP message addressing properties, including 'To', 'Action', 'ReplyTo', 'FaultTo', 'MessageId', 'From' and 'RelatesTo'. The 'To' URI specifies the message destination, while the 'Action' URI corresponds to a WSDL port type and identifies the message semantics.
C.	Krumsiek, US 20100114334 A1, teaches if a user inputs the address of the Web server of the IO-link master into the address bar of the Web browser WB on the laptop computer 300 by means of the keyboard with the intention of setting one of the IO-link devices 110, 120, 130 in operation, then the Web server WS transmits, in response to this request and in interaction with the access application Z, a first Web page, also called a start page, provided to this server, to the Web browser WB that the browser then presents to the user.
D.	Nixon, US 20120079125 A1, teaches client application 202 of FIG. 2 is an application for configuring devices, an application for performing device calibration and diagnostics, and/or an application for reading measurement values and events from devices located in one or more device networks. The translation layer 214 includes an application facade 229 to translate each network independent service 228 provided by the service layer 212 into a respective sequence of network operations 230 to implement the respective service.
E.	Bennett et al, US 20160142283 A1, teaches once the alternate communication path is established (block 1338), at block 1340, the example communications manager 314 retransmits the process control data communications in the queue to the network host via the alternate communication path.
F.	Spiegel, US 20180352436 A1, teaches after successful completion of the first authenticity check and the second authenticity check, further communication of the external communication means with the web server is authorized by the field measuring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452